Citation Nr: 1759337	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation for a left shoulder disability in excess of 20 percent.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorder (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1998 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The RO granted a rating of 20 percent for the Veteran's left shoulder disability in an August 2017 rating decision, effective June 24, 2008.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit had not yet been awarded, the claim remained still in controversy and on appeal. Id.  As the grant spanned the entire period on appeal, the issue was re-characterized as entitlement to a rating in excess of 20 percent for a left shoulder disability.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC in September 2013.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains the Board hearing transcript and additional VA treatment records, but otherwise contains documents that are duplicative of what is in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Remand is required for the Veteran's claim of entitlement to an increased rating for his left shoulder disability to obtain an adequate examination.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2017), pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner must also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2017).  Also, VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was afforded a VA examination in June 2017, pursuant to the Board's March 2017 remand.  The Veteran continued to report pain of the left shoulder, increased in severity by prolonged walking, prolonged lying down on his side, trying to get up and also lifting his arm.  He noted that he feels this left shoulder pain and numbness has radiated down his left arm and into his left hand.  Range of motion testing showed flexion up to 35 degrees, abduction to 35 degrees and internal and external rotation of the shoulder to 10 and 20 degrees respectively.  The examiner noted pain on the Veteran's range of motion movements, in addition to functional loss.  The examiner further described how the Veteran's very limited range of movement in his left shoulder was mainly due to pain and that he was not able to lift or bear any weight at all on the left shoulder.  

Although the VA examiner noted objective evidence of pain with range of motion, the examiner made no specific finding as to the degree of range-of-motion loss due to pain on use.  Where the examiner does not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain", an examination is inadequate.  Mitchell, 25 Vet. App. at 44.  Such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling."  Mitchell, 25 Vet. App. at 44.  Additionally, the examiner did not conduct range of motion testing in bot active and passive motion and weight-bearing and non-weight bearing.  Accordingly, the 2017 VA examination report is inadequate.

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the above issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination to assess the severity of the Veteran's service-connected left shoulder disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner must test the range of motion and pain of the left and right shoulder in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




